Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “with at least one processor” in line 3.  It is unclear if this is the same or different “at least one processor from line 10 and claims 2-4.  The question is raised for independent claims 13 and 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) generating, with at least one processor, execution logic associated with at least one delayed onset investment glide path associated with the investment event and having the first duration, the at least one delayed onset investment glide path comprising: (1) an extended fixed allocation glide path, the extended fixed allocation glide path at a beginning of the delayed onset investment glide path, and (2) a reallocation glide path, the reallocation glide path immediately following the extended fixed allocation glide path and continuing for a remainder of the first duration; and automatically initiating, with at least one processor, execution of the at least one delayed onset investment glide path according to the execution logic. The claims are drawn to simulating investment returns for several glide paths and executing a path, which is a process, under its broadest reasonable interpretation, covers a mathematical calculation and fundamental economic practice but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation and fundamental economic practice but for the recitation of a generic computer component, then it falls within the “Mathematical Concepts” and “Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim only recites the additional element of at least one processor to perform the generating and initiated steps.  The processor in both steps is recited at a high-level of generality such that it amount to no more than mere instructions to apply the exception using a generic computer component.  Therefore, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional element of using at least one processor to perform the generating and initiating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims also recite the same additional element of at least one processor.  The claims are not patent eligible.


Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697